ORDER
THOMAS E. PRIMAVERA of SHREWSBURY, who was admitted to the bar of this State in 1975, having pleaded guilty to a Federal Information charging him with misprision of felony, in violation of 18 U.S.C.A. § 4, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), THOMAS E. PRIMAVERA is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that THOMAS E. PRIMAVERA be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that THOMAS E. PRIMAVERA comply with Rule 1:20-20 dealing with suspended attorneys.